UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JONATHAN L. BOWMAN,
Plaintiff-Appellant,

v.

UNITED STATES OF AMERICA,
Defendant-Appellee,                                                    No. 95-1820

and

DWIGHT BUCKNER, Manager, Fleet
Operations,
Party in Interest.

Appeal from the United States District Court
for the Southern District of West Virginia, at Parkersburg.
Charles H. Haden II, Chief District Judge.
(CA-94-114-5)

Submitted: November 30, 1995

Decided: November 1, 1996

Before WILKINSON, Chief Judge, and WIDENER and ERVIN,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thomas H. Fluharty, H. Keith Skeen, Clarksburg, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, Carol A. Casto,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jonathan Bowman appeals the district court's dismissal of his com-
plaint with prejudice for the failure to prosecute and its refusal to
reconsider that dismissal. For the reasons stated below, we affirm.

This case arises out of an accident involving Bowman and a United
States Postal Service vehicle. Bowman first filed suit under the Fed-
eral Torts Claim Act, 28 U.S.C.A. § 2671 et seq. (West 1994) in
1992. The district court dismissed the action without prejudice for
failure to prosecute after Bowman ignored all court-ordered dead-
lines. Bowman re-filed the same claim in 1994. Once again, Bowman
completely failed to comply with court orders. The United States
moved for dismissal under Fed. R. Civ. P. 41(b). The district court
dismissed the action with prejudice. Bowman moved for reconsidera-
tion, which the district court denied.

A district court's order dismissing a case for failure to prosecute is
reviewed under an abuse of discretion standard. National Hockey
League v. Metropolitan Hockey Club, 427 U.S. 639, 642 (1976);
Ballard v. Carlson, 882 F.2d 93, 96 (4th Cir. 1989), cert. denied, 493
U.S. 1084 (1990). A district court may dismiss an action for failure
to prosecute or to comply with the rules. Fed. R. Civ. P. 41(b); see
also Link v. Wabash R. R., 370 U.S. 626, 629 (1962) ("The authority
of a federal trial court to dismiss a plaintiff's action with prejudice
because of his failure to prosecute cannot seriously be doubted.").

Four factors should be considered in evaluating the propriety of
dismissing an action pursuant to Rule 41(b): (1) the degree of plain-

                    2
tiff's personal responsibility; (2) the existence of a protracted history
of deliberately proceeding in a dilatory fashion; (3) the amount of
resulting prejudice suffered by the defendant; and (4) the existence of
less drastic sanctions. Doyle v. Murray, 938 F.2d 33, 34 (4th Cir.
1991); Herbert v. Saffell, 877 F.2d 267, 270 (4th Cir. 1989). These
factors are not to be applied rigidly. Ballard , 882 F.2d at 95-96.

Applying these standards, we conclude that the district court did
not abuse its discretion in dismissing this case. First, Bowman was
personally involved in both proceedings. He had personal knowledge
of the dangers of failure to comply with court-ordered deadlines. Sec-
ond, the history of both proceedings demonstrates nothing but contin-
ual warnings from the court of the need to comply with court orders.
With the exception of filing the complaint, none of Bowman's filings
were timely. He did not participate in any scheduled discovery after
filing his second suit. Third, Bowman's inactivity and substantial
non-compliance caused prejudice to the Defendant by forcing it to
expend resources to defend a suit and attempt trial preparation with-
out the required participation by the Plaintiff. Finally, less drastic
sanctions did not have an effect on the Plaintiff. His actions in the
second suit do not reflect a serious desire to prosecute the suit or to
remedy the inadequacies of his first attempt at prosecution of the
claim.

The district court's denial of Bowman's motion to reconsider was
not error. Bowman did not raise any claims or issues which require
the district court to reconsider the judgment under Fed. R. Civ. P.
60(b). Thus, the district court did not abuse its discretion in denying
the motion. See International Longshoremen's Ass'n v. Cantaneo,
Inc., 990 F.2d 794, 800 (4th Cir. 1993).

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     3